Citation Nr: 1036703	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  10-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the request for waiver of recovery of overpayment of 
death pension benefits in the original calculated amount of 
$1,872.00, was timely.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran had active military service from June 1953 to May 
1955.  The Veteran died in September 1990; the appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 decision by the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Debt Management Center in Fort Snelling, Minnesota, that 
denied entitlement to waiver of recovery of an overpayment of 
death pension benefits in the original calculated amount of 
$1,872.00.  The basis for the denial was that the application for 
waiver was not timely filed.

This case was certified for appeal by the VA Regional Office (RO) 
in Milwaukee, Wisconsin.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed below, the Board finds that the appellant's 
request for a waiver was timely.  Therefore, the underlying issue 
of entitlement to a waiver is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant will 
be notified if any further action on her part is required.








FINDINGS OF FACT

1. Prior to January 2008, the appellant was in receipt of death 
pension benefits.

2.  On January 30, 2008, VA informed the appellant of the 
proposed action to terminate her death pension benefits due to 
excessive unreported Social Security Administration income.

3.  On April 16, 2008, the appellant's death pension benefits 
were terminated, creating an overpayment of $1,872.00.

4.  On May 2, 2008, VA informed the appellant of the amount of 
her overpayment and her rights to request a waiver of 
indebtedness.  The appellant claims she did not receive this 
notice, as she relocated at the end of April 2008.

5.  The appellant alleges that she contacted VA in April 2008 by 
telephone, to determine if she was in receipt of an overpayment 
of death pension benefits.  The appellant contends that a VA 
representative informed her that she should continue to accept 
pension funds until formally notified by VA.

6.  Between June 2008 and November 2008, the appellant was 
hospitalized at S.F.H. on several occasions due to her many 
disabilities, to include congestive heart failure, diabetes 
mellitus, pulmonary edema, kidney disease, hypertension, poor 
circulation and fluid build-up in the lower extremities.

7.  In October 2008, the appellant contends that she again 
contacted VA by telephone to request information regarding any 
overpayment of her death pension benefits and to submit a waiver 
of such overpayment.

8.  On November 25, 2008, VA received the appellant's written 
request for a waiver of overpayment of death pension benefits.
9.  On January 5, 2009, VA denied the appellant's request for a 
waiver of overpayment of death pension benefits due to an 
untimely application.

10.  Resolving all reasonable doubt in the appellant's favor, 
there was a delay in the appellant's receipt of the notification 
of indebtedness due to circumstances beyond the her control; 
notice of the overpayment was not sent to the appellant's proper 
address in May 2008; she had multiple hospital admissions due to 
illness; and attempted to notify VA of her request to file a 
waiver of overpayment prior to November 25, 2008.


CONCLUSION OF LAW

The request for waiver of recovery of overpayment of VA death 
pension benefits in the original calculated amount of $1.872.00, 
was timely filed.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963 (b)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act of 2000

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  However, the VCAA notification procedures do 
not apply in waiver cases.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002) (holding that the duties specified in the VCAA 
are not applicable to requests for a waiver of overpayment).  
Chapter 53 of Title 38, United States Code (which governs waiver 
requests) contains its own notice provisions.  All evidence 
needed for an equitable determination in the instant appeal has 
been obtained; the appellant is not prejudiced by the 
determination below.
II.  Analysis

A request for waiver of indebtedness, other than for loan 
guaranty, shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
See 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2010).  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error by 
either VA or postal authorities, or due to other circumstances 
beyond the debtor's control, that there was a delay in receipt of 
the notification of indebtedness beyond the time customarily 
required for mailing.  See 38 C.F.R. § 1.963(b)(2) (2010).  If 
the delay in the receipt of the notice of indebtedness is 
substantiated, the 180-day period is computed from the date of 
the requester's actual receipt of the notice of indebtedness.  
Id.

In substance, the appellant argues that she was precluded from 
filing a timely request for waiver of recovery of an overpayment 
of VA compensation benefits under the provisions of 38 U.S.C.A § 
5302, because the nonreceipt of the notice of the overpayment was 
beyond her control.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the evidence is at least in equipoise and the claim 
will be granted.

Throughout this appeal, VA has primarily used the street address 
on [redacted] Street as the appellant's official residential 
address.  However, in November 2009, VA clearly was using a new 
address on [redacted] Drive as the appellant's official address.  
In the July 2010 VA Form 646, the appellant's representative 
stated that the appellant moved to her new address at the end of 
April 2008.  Review of the record reveals that the May 2, 2008, 
VA notice informing the appellant of the amount of her 
overpayment and her right to apply for a waiver, was addressed to 
her previous address.  Further, it was alleged that the appellant 
had multiple admissions to the hospital for her medical 
disabilities during that time.  See VA Form 646, July 6, 2010.  
Hence, at issue is whether there was a delay in the receipt by 
the appellant of notification of the overpayment due to fault of 
the VA, postal authorities, or due to circumstances beyond the 
control of the appellant.  See 38 C.F.R. § 1.963(b) (2010).  
Regarding whether there was a delay due to fault of the VA, there 
is a presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties."  See United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (VA need only mail notice to the last address of record 
for the presumption to attach).  This presumption of regularity 
in the administrative process may be rebutted by "clear evidence 
to the contrary."  See Schoolman v. West, 12 Vet. App. 307, 310 
(1999).

As to the question of whether the street address on [redacted] 
Street was the appellant's last address of record in May 2008, 
the presumption of regularity attaches and it is presumed that 
the appellant received the notification.  Review of the record 
does not indicate when the appellant informed VA of her new 
address.  It is incumbent upon appellant to keep VA apprised of 
her location.  It is well established that it is an appellant's 
responsibility to keep VA advised of  his or her whereabouts.  
"There is no burden on the part of the VA to turn up heaven and 
earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

The Board does find, however, that there was a delay in the 
receipt of notification of the overpayment by the appellant due 
to circumstances beyond her control.  See 38 C.F.R. § 1.963(b) 
(2010).  Based on communications received by the appellant as 
well as from her representative, it is clear that she suffers 
from multiple significant medical disabilities.  Based upon her 
statements that she experienced multiple hospitalizations due to 
these conditions during the 180 day waiver petition period, as 
well as the fact that her request for a waiver of overpayment was 
received shortly after the expiration of the 180 day period, it 
seems reasonable to assume that if she had known about the 
expiration of the 180 day waiver petition period, she would have 
filed prior to that time.
Therefore, in light of the above and the fact that there is no 
evidence to contradict the appellant's testimony, the Board has 
given the appellant the benefit of the doubt and finds her 
statements to be credible.  Accordingly, given the evidence, and 
affording the appellant all reasonable doubt, the Board concludes 
that she did not receive notification of the creation of the 
overpayment due to circumstances beyond her control.  See 38 
C.F.R. § 1.963(b)(2) (2010).  Hence, the appeal is granted as to 
this issue.


ORDER

As the appellant's request for waiver of recovery of the 
overpayment was timely filed, the appeal is granted to this 
extent and to this extent only.


REMAND

In light of the foregoing decision, it is now incumbent upon the 
appropriate agency of original jurisdiction to determine whether 
a waiver should be granted in accordance with 38 U.S.C.A. § 5302 
(West 2002 & Supp. 2010) and 38 C.F.R. §§ 1.963, 1.965 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The appellant should be provided the 
opportunity to provide a current financial 
status report (VA Form 4- 5655) since her 
current financial status would be 
significant to the element of financial 
hardship.
2.  When the above development has been 
completed, the appellant's request for a 
waiver should be adjudicated.  If the 
appellant's request is denied, she should 
be given her appellate rights and the 
opportunity to appeal.  If an appeal is 
perfected, the appellant's case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


